         Case 1:20-cr-00029-SPW Document 78 Filed 07/29/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                    CR 20-29-BLG-SPW


                         Plaintiff,

           vs.                                ORDER


 DAVID SHANE LINDELL,

                         Defendant.




      Upon the United States' Motion to Dismiss the Forfeiture Allegation(Doc.

77)contained in the indictment, and for good cause shown,

     IT IS HEREBY ORDERED that the forfeiture allegation contained in the

indictment is DISMISSED WITH PREJUDICE.


      The Clerk of Court is directed to notify the parties of the making of this

Order.


      DATED this            day July, 2021.




                                       ;USAN p. WATTERS
                                       United States District Court Judge
                                          I
